169 S.W.3d 548 (2005)
Danielle RICHARDSON, Respondent,
v.
DIRECTOR OF REVENUE, STATE OF MISSOURI, Appellant.
No. ED 85005.
Missouri Court of Appeals, Eastern District, Division Four.
August 16, 2005.
*549 Andrew Caleb Scholz, Columbia, MO, for Appellant.
Travis Noble, Clayton, MO, for Respondent.
Before GLENN A. NORTON, C. J., LAWRENCE E. MOONEY, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
The Director of Revenue for the State of Missouri appeals the judgment of the trial court reinstating Danielle Richardson's driving privileges after an administrative suspension. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).